Citation Nr: 0827998	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  05-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service-connection for depression.

3.  Entitlement to service connection for anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1987 to April 
1988 and January 1991 to May 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in St. Paul, 
Minnesota which denied the veteran's claim for entitlement to 
service connection for PTSD, depression, and anxiety.

The Board notes that the veteran was scheduled to appear for 
a Travel Board hearing in December 2006.  However, he failed 
to report for this hearing and provided no explanation for 
his failure to report.  His hearing request, therefore, is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressor. 

2.  The veteran is not shown to be suffering from PTSD, 
depression, or anxiety due to any event or incident of his 
service.


CONCLUSIONS OF LAW

PTSD, depression, nor anxiety were incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
January 2005.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claims for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  
The letter also included a questionnaire in regard to PTSD, 
which instructed the veteran as to the need to provide 
detailed information regarding alleged in-service stressor, 
to include a claim of a personal assault.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).  Thus, the Board finds no 
prejudice in proceeding with adjudication of the appeal.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In the present appeal, the veteran did not receive notice as 
to the disability rating and effective date elements until a 
March 2006 letter.  Despite the error as to timeliness, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision because his claims were 
subsequently readjudicated in a supplemental statement of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, and post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs, private treatment 
records, VA records, and the appellant underwent VA 
examination in January 2005 to clarify the nature and 
etiology of his claimed disabilities.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims have been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant law and regulations

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for a veteran to establish service connection for 
PTSD he must offer proof of: (1) a current medical diagnosis 
of PTSD in accordance with 38 C.F.R.
§ 4.125(a); (2) credible supporting evidence that a claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current PTSD symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); accord 
Sizemore v. Principi, 18 Vet. App. 264, 269 (2004); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the record demonstrates that the veteran engaged in combat 
with enemy forces, then by statute VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
2002).

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (3).

PTSD

The veteran contends that he has PTSD related to certain 
stressful incidents in service.  In particular, he reports 
that he was sexually assaulted by two female sergeants while 
serving on active duty in 1991.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

With respect to combat status, the Board finds that the 
veteran did not engage in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  In this regard, the 
official records do not indicate that the veteran was awarded 
a medal or decoration indicative of combat service.  

The Board has also carefully reviewed the veteran's service 
medical and personnel records.  These records are devoid of 
any evidence of an in-service sexual assault.  It could be 
argued that the veteran did not want to make such a 
controversial allegation while he was still on active duty.  
However, the lack of any objective evidence of the alleged 
assault in service is significant in that the regulations 
governing an award of service connection for PTSD require 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  Here, there is no mention of the 
alleged sexual assault by the veteran until 2004, more than 
17 years after separation from service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  

As noted above, 38 C.F.R. § 3.304(f) provides that VA should 
consider other sources besides service records in 
corroborating an in-service stressor due to personal assault 
for the purposes of establishing service connection.  
However, such evidence is lacking in this case.  In this 
regard, the Board acknowledges that the veteran was 
discharged from the Army Reserves in October 1991 for 
unsatisfactory participation.  The Board notes that this 
occurred subsequent to the time period in which the veteran 
alleges the sexual assault occurred.  However, the Board also 
points out that the veteran was previously discharged from 
the Army National Guard in September 1988 for unsatisfactory 
participation which occurred prior to the alleged sexual 
assault.  Finally, the Board points out that though evidence 
of substance abuse may also constitute evidence of a 
stressor, the veteran has acknowledged to others that he has 
abused alcohol, crack cocaine, and heroine from the age of 
17.  (See January 2005 VA examination).  Thus, neither the 
in-service finding of unsatisfactory participation or the use 
of alcohol and drugs provide evidence of any change in 
behavior following the alleged assault.

In addition, 38 C.F.R. § 3.304(f) provides for obtaining an 
opinion from a mental health professional as to the 
likelihood that a personal assault occurred in service.  As 
will be discussed in greater detail below, Board notes that 
the veteran underwent a VA psychological evaluation in 
January 2005, and that examiner concluded that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The 
examiner further expressed skepticism as to the veteran's 
allegations of what occurred in service, finding that the 
veteran provides inconsistent statements as to his history, 
and that his alleged fear he felt during service was not 
consistent with the circumstances of his life prior to and at 
that time.  The examiner further found that the most likely 
explanation for the veteran's claim is that he is hoping to 
obtain service connection that will provide him the ability 
to support his habit or to alleviate concerns about future 
homelessness, which he has faced several times throughout his 
adult life.

In light of these findings, which are based on clinical 
evaluation and a review of the veteran's documented history 
in the claims file, the Board finds that the veteran's 
relatively recent statements concerning the alleged in-
service harassment are lacking utterly in credibility.  Thus, 
the veteran's recent reports of harassment cannot serve as a 
basis for service connection for PTSD.  

With respect to a current diagnosis, the Board notes that 
there are numerous diagnoses of record of PTSD.  In 
particular, the Board notes that the veteran has received 
regular treatment with a VA psychiatric nurse specialist who 
diagnosed the veteran with PTSD and a November 2004 private 
examination report which also reflects a diagnosis of PTSD.  

However, as noted above, the January 2005 VA examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  The examiner further concluded that 
"[the veteran's] assertion that he felt he had no 
alternative but to have sex with the sergeants in his unit at 
Fort Rucker seems unlikely" given the fact that he managed 
to exist in the gangs of Chicago.  Finally, the examiner 
concluded that the most likely explanation for the veteran's 
claim is that he is hoping to obtain service connection that 
will provide him the ability to support his habit or to 
alleviate concerns about future homelessness, which he has 
faced several times throughout his adult life.

In regard to the conclusion of the VA nurse specialist,  the 
Board finds the report of the January 2005 VA examination to 
be more probative evidence of record, as that examiner was a 
psychologist who reviewed the complete record and conducted a 
thorough evaluation prior to rendering an opinion.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993) (holding that the probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings).  In 
this case, the psychologist clearly possesses more training 
and qualifications than the nurse who provides regular 
counseling, and the scope of her evaluation was more 
comprehensive than those provided during the course of 
outpatient treatment.

In regard to the conclusion of the November 2004 private 
examiner, the Board finds the report of the January 2005 VA 
examination to be the most probative evidence of record since 
the opinion in favor of a PTSD diagnosis suffers from a 
number of flaws.  Most notably, the PTSD diagnosis rendered 
by the November 2004 physician appears to be based solely on 
the veteran's report that he was sexually assaulted while on 
active duty, but virtually no detail is provide as to the 
nature or circumstances of that assault.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  As 
noted by the VA examiner, the veteran has a history of a 
providing inconsistent statements to examiners in the past.  
As it is unclear precisely what facts the veteran gave the 
November 2004 as to the circumstances of the alleged in-
service assault, the Board must find that opinion of little 
probative value.

In sum, the competent medical evidence of record indicates 
that the veteran does not have a current diagnosis of PTSD as 
a result of his military service.  Accordingly, the first and 
final elements of 38 C.F.R. § 3.304(f), that of a current 
PTSD diagnosis and a medical nexus, have also not been met 
and the veteran's claim fails on these basis as well.  

Depression and anxiety 

The veteran also seeks service connection for both depression 
and anxiety, which he contends is a result of active service.

The Board notes that there is no the evidence of record that 
establishes that depression or anxiety existed in service.  
The contemporaneous evidence, namely the service medical 
records, to include the veteran's separation examination, 
makes no reference to any diagnosis of anxiety or depression.

With respect to the matters of a current disability, there 
are numerous diagnoses of record of depression and anxiety.  
In particular, the Board notes that the veteran has received 
regular treatment with a VA psychiatric nurse specialist who 
has repeatedly noted diagnoses of both depression and 
anxiety.  The Board also notes that the above referenced 
November 2004 private examiner diagnosed the veteran with a 
major depressive disorder. 

As previously discussed however, the Board finds the report 
of the January 2005 VA examination to be the most probative 
evidence of record since the psychologist is an expert in the 
field and since she reviewed the complete record and 
conducted a thorough evaluation prior to rendering the 
opinion that the veteran does not currently suffer from 
anxiety nor depression.  See Sklar, supra.

In light of the opinion of the January 2005 VA examiner, the 
Board concludes that the preponderance of the evidence is 
against finding that the veteran has a depressive or an 
anxiety disorder.  In the absence of a diagnosis, service 
connection may not be granted.  See also Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997).

The Board notes in passing that reports from the Social 
Security Administration (SSA) reflect that the veteran has 
been disabled since August 2004 due to anxiety and 
depression.  Although VA is required to consider the SSA's 
findings, VA is not bound by their conclusions.  
Specifically, the Board points out that adjudication of VA 
and Social Security claims are based on different laws and 
regulations.  In addition, it appears that the award of 
service connection was based on the results of the November 
2004 evaluation discussed in detail above.  As noted the PTSD 
diagnosis rendered by the November 2004 physician, and a 
diagnosis of major depressive disorder rendered during that 
examination, appear to be based solely on the veteran's 
report that he was sexually assaulted while on active duty.  
However, virtually no detail is provided as to the nature or 
circumstances of that assault.  It is also unclear to what 
extent that examiner had access to the veteran's documented 
medical history, which, as noted above, the VA psychologist 
found showed evidence of the veteran providing an 
inconsistent history to health care providers in the past.  
For these reasons, the Board finds the results of that 
evaluation, and the subsequent award of SSA benefits, to be 
of little probative value in this case.

In summary, the Board finds the most probative evidence to be 
the report of the 2005 VA examination in which he was 
specifically found to not meet the criteria for either 
anxiety or depression.  Therefore, the Board further 
concludes that a preponderance of the evidence is against the 
veteran's claim for service connection for depression and 
anxiety.  The doctrine of reasonable doubt is, therefore, not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for anxiety is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


